Citation Nr: 1132397	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fibromatosis, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral plantar fibromatosis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no probative evidence that demonstrates that the Veteran's bilateral plantar fibromatosis is causally related to his active military service.


CONCLUSION OF LAW

Bilateral plantar fibromatosis was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by an August 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  In the present appeal, the August 2007 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from July 1998 to December 2007, and private medical records from March 2000 to October 2000.  

Although an examination or an opinion was not obtained in connection with the Veteran's claim for entitlement to service connection for bilateral plantar fibromatosis, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).  

Here, the evidence does not indicate that the Veteran's claimed bilateral plantar fibromatosis, to include as due to herbicide exposure, may be associated with his active service. In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between the claimed bilateral foot disorder, to include as due to herbicide exposure, and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disability and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating a possible association between the claimed disorder and service is the Veteran's claim for service connection and his generalized statements submitted throughout the pendency of his appeal.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed disability.  
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran asserts in a November 2007 personal statement that he developed bilateral plantar fibromatosis during his active service.  He explained that he was told by a VA staff podiatrist that his bilateral foot disability may fall into the category of being Agent Orange related.  The Veteran contends that his current bilateral foot disability is a result of being exposed to Agent Orange while he was in the Republic of Vietnam during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii) (2010); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE (3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The aforementioned diseases shall become manifest to a degree of 10 percent or more anytime after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term, "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii) (2010).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.313 (2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that a preponderance of the evidence is against the grant of service connection for bilateral plantar fibromatosis.  The evidence of record indicates that the Veteran was first diagnosed with bilateral plantar fibromatosis in June 2007.  VA outpatient treatment records indicate that the Veteran underwent surgery to have the fibromas excised in June 2007.  At follow-up VA podiatry visits in September 2007 and October 2007, the VA staff podiatrist indicated that the lesions (plantar fibromatosis) may fall into the category of being Agent Orange related.  As previously mentioned, the Veteran contends that he developed his bilateral plantar fibromatosis as a result of herbicide exposure during his active service.  

As indicated above, the Veteran served in Vietnam during the Vietnam Era; hence, he is presumed to have been exposed to herbicide agents during such service.  However, bilateral plantar fibromatosis is not among the diseases listed under 38 C.F.R. § 3.309(e), for which presumptive service connection based on herbicide exposure is available.  Therefore, there is no basis for a presumptive grant of service connection for a bilateral plantar fibromatosis here.
There is also no support for a grant of service connection for bilateral plantar fibromatosis on a direct basis.  Indeed, the Veteran has not asserted that he had symptoms of bilateral plantar fibromatosis in service, nor is this shown by the evidence of record.  Rather, the service treatment records contain no complaints, diagnoses, or treatment relating to bilateral plantar fibromatosis.  The Board acknowledges that the Veteran indicated he had foot trouble on his May 1972 report of medical history at separation, but this was attributed to athlete's foot and not bilateral plantar fibromatosis.  See the May 1972 report of medical history.  Furthermore, clinical evaluation of the Veteran's feet was normal at the May 1972 separation examination.  See the May 1972 report of medical examination.  

As previously stated, the first objective medical evidence that the Veteran suffered from bilateral plantar fibromatosis is shown in 2007, many years after service.  There is no objective medical evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  Such evidence is lacking in this case, and continuity of symptomatology after service is not demonstrated.  

Furthermore, no medical professional has provided probative evidence linking the diagnosis of bilateral plantar fibromatosis to any aspect of the Veteran's active service, to include his presumed exposure to herbicides in service.  The Board acknowledges the medical statements written by a VA staff podiatrist in September 2007 and October 2007, which indicate that the Veteran's plantar fibromatosis are lesions that "may" fall into the category of Agent Orange related.  However, such statements do not constitute probative medical evidence to support his claim.  Indeed, the Court has held on numerous occasions that speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  An award of service connection must be based on reliable competent medical evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102 (2010); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure).  Therefore, there is no probative medical evidence suggesting a causal relationship between the Veteran's period of service and his current diagnosis of bilateral plantar fibromatosis.

The Board recognizes the sincerity of the arguments advanced by the Veteran that his bilateral plantar fibromatosis is related to his service, to include as a result of herbicide exposure.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, bilateral plantar fibromatosis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral plantar fibromatosis, to include as due to herbicide exposure, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to service connection for bilateral plantar fibromatosis, to include as due to herbicide exposure, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


